Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in reply to 01/12/2022. Claimed priority is granted from continuation application 16847069, filed 04/13/2020 ,now U.S. Patent #11258752.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,7, 8, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, US 9992159 B2, in view of Saito et al., US 20020169886 A1. 
Regarding claim 1, Kitamuro teaches the invention substantially as claimed. Kitamuro discloses a device, comprising: communication circuitry configured to receive a wireless transmission (figs. 1-3); and processing circuitry coupled to the communication circuitry and configured to: obtain first data from the wireless transmission (col. 2, lines 57-67, continue col 3, lines 1-17; see disclosure of lines 2 and 4; note that the first resolution address message transmitted is the message received from the wireless transmission). However, Kitamuro does not disclose determining address resolution information based, at least in part, on the first data obtained from the wireless transmission.  This feature is well-known in the art, as evidenced by Saito. In the same field of endeavor, Saito teaches “… transmit an address resolution reply message containing the first address information of the another communication device by referring to the memory unit to the one communication device” (Saito, disclosure of claim 9; see also 
0161). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the transmitting the address resolution reply message of Saito within the system of Sakimuro for the purpose of enabling operation of control protocol for one network on other types of network as stated by Saito. By this rationale, claim 1 is rejected. 
Regarding claims 2,7, 8, 11-14, and 16, the combination Sakimuro-Saito teaches:  
2.The device of claim 1, wherein the processing circuitry is further configured to: store the address resolution information as one or more entries in a cache (Kitamuro, col. 12, lines 35-44).  
7. The device of claim 1, wherein the wireless transmission comprises a unicast transmission, a broadcast transmission, or a multicast transmission (Saito, par. 0095 and 0156).  
8. The device of claim 1, wherein the processing circuitry configured to obtain the first data from the wireless transmission comprises the processing circuitry configured to: perform data sniffing on the wireless transmission (Kitamura, abstract, col. 2, lines 60-67 and col. 3, lines 1-17).  
11. The device of claim 1, wherein the address resolution information comprises a link layer address and an Internet layer address (Kitamura, col. 2, lines 60-67 and col. 3, lines 1-17; see also Saito, par. 0139).  
12. The device of claim 11, wherein the link layer address comprises a media access control (MAC) address and the Internet layer address comprises an Internet protocol version 4 (IPv4) address (Kitamura, col 16, lines 11-29).
13. One or more non-transitory computer readable media comprising instructions that are executable by one or more processors of a device to: obtain, using communication circuitry, first data from a wireless transmission; and determine address resolution information based, at least in part, on the first data obtained from the wireless transmission (See Kitamuro, col. 2, lines 57-67, continue col 3, lines 1-17; see disclosure of lines 2 and 4; note that the first resolution address message transmitted is the message received from the wireless transmission; see also Saito, disclosure of claim 9; see also 
0161).  The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim. By this rationale, claim 13 is rejected.
14. The one or more non-transitory computer readable media of claim 13, further comprising instructions that are executable by the one or more processors of the device to: store the address resolution information as one or more entries in a cache (Kitamuro, col. 12, lines 35-44).   
16. The one or more non-transitory computer readable media of claim 13, wherein the address resolution information comprises a link layer address and an Internet layer address (Kitamura, col. 2, lines 60-67 and col. 3, lines 1-17; see also Saito, par. 0139).  

Claim 3, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura and Saito et al., in further view of Zang et al, US 7068712 B1. 
Regarding claim 3 the combination Sakimuro-Saito teaches the content of claim 1, but fails to disclose the device of claim 1, wherein the processing circuitry is further configured to: delete the address resolution information from a cache.  This feature is well-known in the art as evidenced Zang. In the same field of endeavor, Zang discloses “… the working CMTS will provide routing services for its cable modems and other CMTSs/routers on a network. In a preferred implementation, when a working CMTS is switched to standby status, it removes its host routes from its routing table and deletes the contents of its routing cache and address resolution protocol (ARP) cache” (column 9, lines 38-51). Accordingly, it would have been obvious for an ordinary skill in the art before the effective filing date of the claimed invention to substitute this cache content deletion mechanism of Zang to provide network synchronization information services in network systems. By this rationale, claim 3 is rejected. 
Regarding claims 9, 10, and 15 the combination Sakimuro-Saito-Zang teaches:
9. The device of claim 1, wherein the processing circuitry configured to obtain the first data from the wireless transmission comprises the processing circuitry configured to: receive third data representative of a state of the wireless transmission (Zang, col. 24, lines 52-62).
10. The device of claim 9, wherein the third data is representative of an error associated with the wireless transmission and wherein the processing circuitry is further configured to: delete some or all of the second data that comprises the address resolution information from a cache (Zang, column 9, lines 38-51).
15. The one or more non-transitory computer readable media of claim 13, further comprising instructions that are executable by the one or more processors of the device to: delete the address resolution information from a cache (see Zang, column 9, lines 38-51). 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 11258752. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the claimed invention disclose a computing device uses data flowing to or from its application layer, transport layer, or network layer to determine address resolution information of another computing device wherein the address resolution information can comprise one or more of a link layer address (e.g., a media access control (MAC) address) and an Internet layer address (e.g., an Internet protocol (IP) address). By this rationale, claims 1 is rejected.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459                                                                                                                                                                     
November 14, 2022